Title: Thomas Jefferson to Chapman Johnson, 3 March [1819]
From: Jefferson, Thomas
To: Johnson, Chapman


          
            Dear Sir
            Monticello Mar. 3.
          
          I have learnt with sincere pleasure your nomination as a Visitor of the University; and with the more as it will again give us occasions of seeing you here. I hope you will make Monticello your head quarters on all these occasions; and I particularly wish you could come a day at least before our meeting of the 29th instant. the papers being all here, their examination would put you into possession of the train of our business, & of the objects of the meeting. it has in fact been our usual course for the gentlemen of the College to come here the day before our appointed meeting, which gives us an opportunity of talking over our business at leisure, of making up our minds on it, and even of committing it to paper in form, so as that our resort to the College (where there is no accomodation) is a mere legal ceremony for signing only.—I shall be happy moreover if you can make a stage of Monticello as you pass up, and if mrs Johnson is with you it will give mrs Randolph & the family great pleasure to recieve her also. I salute you with friendship & respect.
          Th: Jefferson
        